             Case 3:18-cv-06721-JCS Document 206 Filed 12/30/20 Page 1 of 5




 1   Donald R. McPhail (admitted pro hac vice)       Ryan O. White (admitted pro hac vice)
     Email: dmcphail@dickinsonwright.com             Email: rwhite@taftlaw.com
 2   DICKINSON WRIGHT PLLC                           Elizabeth Shuster (admitted pro hac vice)
     International Square                            Email: eshuster@taftlaw.com
 3   1825 Eye St. N.W., Suite 900                    TAFT, STETTINIUS & HOLLISTER LLP
 4   Washington, D.C. 20006                          One Indiana Square, Suite 3500
     Telephone: (202) 457-0160                       Indianapolis, IN 46204
 5   Facsimile: (844) 670-6009                       Telephone: (317) 713-3500
                                                     Facsimile: (317) 713-3699
 6
     Jonathan D. Baker (State Bar No. 196062)        Philip R. Bautista (admitted pro hac vice)
 7   Email: jdbaker@dickinsonwright.com              Email: pbautista@taftlaw.com
     DICKINSON WRIGHT PLLC                           TAFT STETTINIUS & HOLLISTER LLP
 8
     800 W. California Avenue, Suite 110             200 Public Square, Suite 3500
 9   Sunnyvale, CA 94086
                                                     Cleveland, OH 44114
     Telephone: (408) 701-6100
     Facsimile: (844) 670-6009                       Telephone: (216) 241-2838
10
                                                     Facsimile: (216) 241-3707
11
12   Attorneys for Plaintiffs Ely Holdings Limited
     and Greenlite Glass Systems Inc.
13
14                               UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
16                                  SAN FRANCISCO DIVISION
17
18   ELY HOLDINGS LIMITED, a United                  Case No. 3:18-cv-06721 JCS
     Kingdom company, and GREENLITE GLASS
19   SYSTEMS INC., a Canadian company,               PLAINTIFFS’ REPLY IN SUPPORT OF
                                                     PLAINTIFFS’ MOTION TO EXCLUDE
20                                                   OPINIONS
                   Plaintiffs,
21
            v.                                       Date:        January 29, 2021
22                                                   Time:        9:30 a.m.
     O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a           Courtroom:   Courtroom F, 15th Floor
23                                                   Judge:       Joseph C. Spero
     California corporation,
24
                   Defendant.
25
26
27
28



                                                                       Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO EXCLUDE OPINIONS
                 Case 3:18-cv-06721-JCS Document 206 Filed 12/30/20 Page 2 of 5




 1                                                 TABLE OF AUTHORITIES
 2
 3
     Angelfix, LLC v. Wright Med. Techs., Inc.,
 4          2017 WL 2973989, Case No. 13-cv-2407-JPM-TMP (W.D. Tenn. July 12, 2017) ........... 1

 5   ActiveVideo Networks, Inc. v. Verizon Comm’ns, Inc.,
            694 F.3d 1312, 1327-28 (Fed. Cir. 2012) ............................................................................2
 6
 7   Daubert v. Merrell Dow Pharmaceuticals,
           509 U.S. 579 (1993) .............................................................................................................1
 8
     Intercontinental Great Brands LLC v. Kellogg N. Am. Co.,
 9          869 F.3d 1336 (Fed. Cir. 2017)............................................................................................1
10   Liquid Dynamics Corp. v. Vaughn Co.,
11          449 F.3d 1209 (Fed. Cir. 2006)............................................................................................1

12   LP Matthews LLC v. Bath & Body Works, Inc.,
           458 F. Supp.2d 198 (D. Del. 2006) ......................................................................................1
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         i               Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO EXCLUDE OPINIONS
              Case 3:18-cv-06721-JCS Document 206 Filed 12/30/20 Page 3 of 5



 1          Defendant’s Opposition to Plaintiffs’ Motion to Exclude Opinions fails to justify or
 2   explain the errors in the opinions proffered by Defendant’s expert (“Stevick”). Plaintiffs’
 3   Motion should therefore be granted and Stevick’s opinions excluded under Fed. R. Evid. 702 and
 4   Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).
 5   A.     Stevick’s Invalidity Opinions Must Be Excluded
 6          Defendant does not deny or dispute that Stevick used a construction of “load transferring
 7   means” that was divorced from the intrinsic evidence in this case, particularly the specification
 8   of the patent-in-suit, U.S. Patent No. 7,694,475 (“the ‘475 patent”). Indeed, Defendant does not
 9   even address this error by its expert in its Opposition, much less seek to justify or explain it.
10          But that error alone renders Stevick’s opinions misleading and compels this Court to
11   exclude those opinions under Fed. R. Evid. 702 and the Daubert standard. See, e.g., Angelfix,
12   LLC v. Wright Med. Techs., Inc., 2017 WL 2973989, Case No. 13-cv-2407-JPM-TMP (W.D.
13   Tenn. July 12, 2017); see also Liquid Dynamics Corp. v. Vaughn Co., 449 F.3d 1209, 1124 n.2
14   (Fed. Cir. 2006) (district court properly excluded expert opinion as irrelevant because based on
15   impermissible claim construction); LP Matthews LLC v. Bath & Body Works, Inc., 458 F.
16   Supp.2d 198, 210 (D. Del. 2006) (excluding expert testimony that was inconsistent with court’s
17   claim construction).
18          Moreover, notwithstanding the fact that his anticipation and obviousness analyses were
19   premised on a faulty claim construction, Stevick also failed to provide any discussion or analysis
20   of the following elements required for an obviousness determination: (1) the scope and content
21   of the prior art; (2) the level of ordinary skill in the art; (3) the differences between the claimed
22   invention and the prior art; and (4) secondary considerations of nonobviousness. See
23   Intercontinental Great Brands LLC v. Kellogg N. Am. Co., 869 F.3d 1336, 1343 (Fed. Cir. 2017).
24          Rather, Defendant argues only that Stevick “identified something to be obvious if the
25   body of prior art made the claimed patent, and its claim terms, obvious to a POSA.” Dkt. No.
26   203 at 3. This characterization, however, does not describe an analysis, but, instead, only a
27   conclusion. And an expert must provide more than a cursory analysis of the four elements
28   required for an obviousness determination to be admissible—and Stevick provides no analysis,


                                                         1                      Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO EXCLUDE OPINIONS
              Case 3:18-cv-06721-JCS Document 206 Filed 12/30/20 Page 4 of 5



 1   whatsoever of these four elements. See ActiveVideo Networks, Inc. v. Verizon Comm’ns, Inc.,
 2   694 F.3d 1312, 1327-28 (Fed. Cir. 2012).
 3           Stevick’s opinions on validity should therefore be excluded under Fed. R. Evid. 702 on
 4   the grounds that they are irrelevant and misleading, and so unlikely to help the trier of fact in this
 5   case.
 6   B.      Stevick’s Non-infringement Opinion Must be Excluded
 7           In attempting to rely upon Stevick’s opinion regarding load transfer in the GPX FireFloor
 8   system based upon computer modeling, Defendant admits that its expert never considered or
 9   evaluated the properties or performance of the accused fire-rated floor system during a fire.
10   Dkt. No. 203 at 3. In order to address this deficiency in Stevick’s modeling, Defendant argues
11   that this was not necessary because “Dr. Stevick notes that there’s nothing in the patent language
12   or in reason that would suggest a proper analysis assumes a fire is occurring when load transfer
13   and bypass are analyzed.” Id. at 2. This statement is erroneous and, perhaps more than anything,
14   illustrates Stevick’s failure to even consider the specification of the patent-in-suit when arriving
15   at his opinions as to whether the GPX FireFloor infringes the ‘475 Patent’s claim. The ‘475
16   patent is replete with language referencing fires and the performance of glass floor systems
17   during a fire.
18           In describing the state of the art, for example, the specification of the ‘475 patent
19   identifies two particular prior art configurations for fire rated glass flooring systems to illustrate
20   the advantages of the claimed invention. In discussing these systems, the specification expressly
21   notes that each can only provide a maximum of 30 minutes protection during a fire. See Dkt.
22   No. 187-2 at col. 1, ll. 20-21; 30-31.
23           Moreover, with respect to the system depicted in FIG. 2 of the ‘475 patent, the
24   specification notes that “[t]he single layer system is limited to 30 minutes fire insulation and 30
25   minutes integrity.” Id. at col. 1, ll. 30-31. As a POSA would immediately recognize and
26   understand, the integrity of a fire rated glass floor system, and how long that integrity can be
27   maintained, is only an issue during a fire when people need to evacuate. Stevick’s failure to
28   appreciate this is damning.


                                                         2                      Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO EXCLUDE OPINIONS
              Case 3:18-cv-06721-JCS Document 206 Filed 12/30/20 Page 5 of 5



 1          Because Stevick’s computer model does not address the properties and performance of
 2   the GPX Fire Floor during a fire, it is irrelevant to any of the issues in this case and so should be
 3   excluded under Fed. R. Evid. 702.
 4          In addition, contrary to Defendant’s argument, whether or not Stevick’s results are
 5   subject to “validation” is not the test for admissibility. Rather, the test is whether Stevick’s
 6   results are likely to help the finder of fact in understanding the evidence or determining a fact in
 7   dispute. Given that Stevick’s results have nothing to do with the properties of the accused
 8   product under the appropriate conditions, i.e., during a fire, they are both irrelevant and
 9   misleading.
10                                             CONCLUSION
11          For the foregoing reasons and those provided in the Memo of Points and Authorities
12   accompanying Plaintiffs’ Motion to Exclude, the opinions of Defendant’s expert Glen Stevick
13   should be excluded under Fed. R. Evid. 702.
14
15   DATED: December 30, 2020                   Respectfully submitted,
16
                                                DICKINSON WRIGHT PLLC
17
18                                              By: /s/ Donald R. McPhail
19                                                  Donald R. McPhail (Admitted Pro Hac Vice)
                                                    Attorney for Plaintiffs
20
21
22
23
24
25
26
27
28


                                                         3                     Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO EXCLUDE OPINIONS
